DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 47-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 47-50 each recite “the corner bracket”.  There is insufficient antecedent basis for this limitation in the claim.  Since Applicant had previously introduced “at least one corner bracket” in claim 45, it will be assumed that Applicant had intended “the at least one corner bracket”.  Correction is required.
Claim 49 recites “a clamp operably engaged with the corner bracket, the clamp selectively advancable into and withdrawable from the corner passageway.  There is no disclosure of a clamp in either of Applicant’s specification or drawings.  It is unclear whether Applicant is trying to claim “a clamp screw”, which is disclosed.  But the clamp screw (440, 450 as disclosed in [00160] and [00164]) is not a clamp; looking at Applicant’s figures (Figures 17-22), it is simply a screw.  Since it is unclear what 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al., US 2002/0144364 A1.
Regarding claim 31, Anderson teaches a modular system, comprising: 
a first surface-defining assembly including a plurality of panels, each panel including: 
	a plate portion (54); 
	a first connector (tongue 60) disposed towards and extending along a first side of the plate portion; and 
	a second connector (groove 56) disposed towards and extending along a second side of the plate portion, 
	wherein the first and second connectors of adjacent panels are configured to engage one another to thereby engage the plurality of panels with one another in side-by-side relation such that the plate portions cooperate to define a continuous surface of the first surface-defining assembly (Figure 1).
Claims 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warford, US 2006/0156492 A1.
Regarding claim 31, Warford teaches a modular system, comprising: 
a first surface-defining assembly including a plurality of panels, each panel including: 

	a first connector (7) disposed towards and extending along a first side of the plate portion; and 
	a second connector (10) disposed towards and extending along a second side of the plate portion, 
	wherein the first and second connectors of adjacent panels are configured to engage one another to thereby engage the plurality of panels with one another in side-by-side relation such that the plate portions cooperate to define a continuous surface of the first surface- defining assembly (Figure 4).
Regarding claim 32, as shown in Warford’s Figure 4, the engagement of the first and second connectors of adjacent panels defines a screw boss capable of receiving a fastener.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Warford as applied above in view of Bailie, US 9,803,381 B1.
Regarding claim 33, while Warford fails to disclose at least one connector panel extending along a side of the first surface- defining assembly and engaged with the plurality of panels at ends thereof, Bailie teaches a ramp assembly and discloses at least one connector panel (unnumbered, side rail of ramp sections shown in Figure 1).  It would have been obvious to one of ordinary skill in the art to 
Regarding claim 34, while the resulting combination appears to show one continuous connector panel extending along a side and fails to disclose at least two connector panels, it is an obvious modification to modify the resulting combination to provide at least two connector panels as the side rail since it is easier to connect multiple connector panels rather than have one connector panel that is the exact length, in view of both Warford and Bailie teaching modular assemblies.
Regarding claim 35, the resulting combination includes the engagement of the first and second connectors of adjacent panels defining a screw boss capable of receiving a fastener to secure the connector panel to the plurality of panels.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Warford as applied above to claim 31, alone.
Regarding claim 37, Warford discloses a ramp (first surface-defining assembly) made of ramp sections attached to a platform (second surface-defining assembly) made of platform sections as shown in Figure 1.  Since Warford discloses the ramp sections to be attached together using first and second connectors, it is an obvious modification to extend that teaching to use first and second connectors to connect the platform sections together and to attach the ramp (first surface-defining assembly) to the platform (second surface-defining assembly).  The resulting combination yields the limitations of the claim.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Warford as applied above to claim 31 in view of Hoffman, US 2008/0263790 A1.
Regarding claim 39, while Warford fails to disclose at least two connector panels with the details as claimed, Hoffman teaches a ramp that has at least two connector panels (50 on each side; Figure 12) each including a web defining a body having a first channel disposed along an upper portion of the body .
 Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Warford in view of Hoffman as applied above to claim 39 further in view of Bailie, US 9,803,381 B1.
Regarding claim 45, Warford shows a leg attached to a corner of the first surface-defining assembly but fails to disclose a bracket.  Bailie teaches a ramp assembly and discloses a bracket (Figure 3) used to attach a leg to the ramp.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a bracket to attach a leg to a corner of the first surface-defining assembly in view of Bailie’s disclosure as an alternate attachment means.
Regarding claim 46, the resulting combination includes the at least one corner bracket defining a corner passageway (Bailie’s 118) therethrough for receipt of a component (Bailie’s 114).




Allowable Subject Matter
Claims 36, 38, 40-44, and 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671